


Exhibit 10.11

 

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is
entered into as of the 30th day of July, 2015 (“Effective Date”), by and between
MUKUL JAIN (“Executive”) and SENSEONICS, INCORPORATED (“Company”).

 

WHEREAS, the Company wishes to continue to employ Executive as the Vice
President Operations, Quality & Regulatory Sciences of the Company and Executive
wishes to continue to serve as Vice President Operations, Quality & Regulatory
Sciences of the Company and be its employee, subject to the terms and conditions
of this Agreement;

 

WHEREAS, Executive entered into an employment agreement with the Company dated
November 30, 2011 (the “Prior Agreement”);

 

WHEREAS, the Company and Executive desire to amend and restate the Prior
Agreement, which is hereby superseded by this Agreement;

 

WHEREAS, the Company and Executive desire to set forth their respective rights
and obligations in this Agreement; and

 

WHEREAS, this Agreement has been duly approved and its execution has been duly
authorized by the Company’s Board of Directors.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties agree to the following:

 

1.                                      Employment by the Company.

 

1.1                               Position.  Subject to the terms set forth
herein, the Company agrees to continue to employ Executive in the position of
Vice President Operations, Quality & Regulatory Sciences, and Executive hereby
accepts such continued employment on the terms and conditions set forth in this
Agreement.

 

1.2                               Duties.  As Vice President Operations, Quality
& Regulatory Sciences, Executive will report to the Chief Executive Officer
(“CEO”) and/or such executive designated by the CEO, performing such duties as
are normally associated with his position and such duties as are assigned to him
from time to time, subject to the oversight and direction of the CEO or his
designee.  During the term of Executive’s employment with the Company, Executive
will work on a full-time basis for the Company and will devote Executive’s best
efforts and substantially all of Executive’s business time and attention to the
business of the Company.  Executive shall perform Executive’s duties under this
Agreement principally out of the Company’s corporate headquarters.  In addition,
Executive shall make such business trips to such places as may be necessary or
advisable for the efficient operations of the Company.

 

1.3                               Company Policies and Benefits.  The employment
relationship between the parties shall also be subject to the Company’s
personnel policies and procedures as they may be interpreted, adopted, revised
or deleted from time to time in the Company’s sole discretion.

 

1

--------------------------------------------------------------------------------


 

Executive will be eligible to participate on the same basis as similarly
situated employees in the Company’s benefit plans in effect from time to time
during his employment.  All matters of eligibility for coverage or benefits
under any benefit plan shall be determined in accordance with the provisions of
such plan.  The Company reserves the right to change, alter, or terminate any
benefit plan in its sole discretion.  Notwithstanding the foregoing, in the
event that the terms of this Agreement differ from or are in conflict with the
Company’s general employment policies or practices, this Agreement shall
control.

 

2.                                      Compensation.

 

2.1                               Salary.  Executive shall receive for
Executive’s services to be rendered under this Agreement an initial base salary
of $240,000 on an annualized basis, subject to review and adjustment by the
Company in its sole discretion, payable subject to standard federal and state
payroll withholding requirements in accordance with the Company’s standard
payroll practices (“Base Salary”).

 

2.2                               Bonus.  During the period Executive is
employed with the Company, Executive shall be eligible to earn for Executive’s
services to be rendered under this Agreement a discretionary annual cash bonus
of up to 25% of Base Salary (“Target Amount”), subject to review and adjustment
by the Company in its sole discretion, payable subject to standard federal and
state payroll withholding requirements.  Whether or not Executive earns any
bonus will be dependent upon (a) Executive’s continuous performance of services
to the Company through the date any bonus is paid; and (b) the actual
achievement by Executive and the Company of the applicable performance targets
and goals set by the Board of Directors of the Company (“Board”).  The annual
period over which performance is measured for purposes of this bonus is January
1 through December 31.  The Board will determine in its sole discretion the
extent to which Executive and the Company have achieved the performance goals
upon which the bonus is based and the amount of the bonus, which could be above
or below the Target Amount (and may be zero).  Any bonus shall be subject to the
terms of any applicable incentive compensation plan adopted by the Company.  Any
bonus, if earned, will be paid to Executive within the time period set forth in
the incentive compensation plan.

 

2.3                               Expense Reimbursement.  The Company will
reimburse Executive for reasonable business expenses in accordance with the
Company’s standard expense reimbursement policy, as the same may be modified by
the Company from time to time.  The Company shall reimburse Executive for all
customary and appropriate business-related expenses actually incurred and
documented in accordance with Company policy, as in effect from time to time. 
For the avoidance of doubt, to the extent that any reimbursements payable to
Executive are subject to the provisions of Section 409A of the Code:  (a) any
such reimbursements will be paid no later than December 31 of the year following
the year in which the expense was incurred, (b) the amount of expenses
reimbursed in one year will not affect the amount eligible for reimbursement in
any subsequent year, and (c) the right to reimbursement under this Agreement
will not be subject to liquidation or exchange for another benefit.

 

3.                                      Proprietary Information, Inventions,
Non-Competition and Non-Solicitation Obligations.    As a condition of
employment, Executive agrees to execute and abide by a Employee Proprietary
Information, Inventions, Non-Competition and Non-Solicitation

 

2

--------------------------------------------------------------------------------


 

Agreement attached as Exhibit A (“Proprietary Information Agreement”), which may
be amended by the parties from time to time without regard to this Agreement. 
The Proprietary Information Agreement contains provisions that are intended by
the parties to survive and do survive termination of this Agreement.

 

4.                                      Outside Activities during Employment. 
Except with the prior written consent of the CEO, including consent given to
Executive prior to the signing of this Agreement, Executive will not, while
employed by the Company, undertake or engage in any other employment, occupation
or business enterprise that would interfere with Executive’s responsibilities
and the performance of Executive’s duties hereunder except for (i) reasonable
time devoted to volunteer services for or on behalf of such religious,
educational, non-profit and/or other charitable organization as Executive may
wish to serve, (ii) reasonable time devoted to activities in the non-profit and
business communities consistent with Executive’s duties; and (iii) such other
activities as may be specifically approved by the Board. This restriction shall
not, however, preclude Executive (x) from owning less than one percent (1%) of
the total outstanding shares of a publicly traded company, or (y) from
employment or service in any capacity with Affiliates of the Company.  As used
in this Agreement, “Affiliates” means an entity under common management or
control with the Company.

 

5.                                      No Conflict with Existing Obligations. 
Executive represents that Executive’s performance of all the terms of this
Agreement does not and will not breach any agreement or obligation of any kind
made prior to Executive’s employment by the Company, including agreements or
obligations Executive may have with prior employers or entities for which
Executive has provided services.  Executive has not entered into, and Executive
agrees that Executive will not enter into, any agreement or obligation, either
written or oral, in conflict herewith.

 

6.                                      Termination of Employment.  The parties
acknowledge that Executive’s employment relationship with the Company is
at-will, meaning either the Company or Executive may terminate Executive’s
employment at any time, with or without cause or advanced notice.  The
provisions in this Section govern the amount of compensation, if any, to be
provided to Executive upon termination of employment and do not alter this
at-will status.

 

6.1                               Termination by the Company without Cause or
for Good Reason.

 

(a)                                 The Company shall have the right to
terminate Executive’s employment with the Company pursuant to this Section 6.1
at any time, in accordance with Section 6.6, without “Cause” (as defined in
Section 6.2(b) below) by giving notice as described in Section 8.1 of this
Agreement.  A termination pursuant to Section 6.5 below is not a termination
without “Cause” for purposes of receiving the benefits described in this Section
6.1.

 

(b)                                 If the Company terminates Executive’s
employment at any time without Cause or Executive terminates his employment with
the Company for Good Reason and provided that such termination constitutes a
“separation from service” (as defined under Treasury Regulation Section
1.409A-1(h), without regard to any alternative definition thereunder, a
“Separation from Service”), then Executive shall be entitled to receive the
Accrued Obligations (defined below).  If Executive complies with the obligations
in Section 6.1(c) below, Executive

 

3

--------------------------------------------------------------------------------


 

shall also be eligible to receive the following severance benefits: (1) an
amount equal to Executive’s then current Base Salary for nine (9) months, less
all applicable withholdings and deductions (“Severance”), paid in equal
installments beginning on the Company’s first regularly scheduled payroll date
following the Release Effective Date (as defined in Section 6.1(c) below), with
the remaining installments occurring on the Company’s regularly scheduled
payroll dates thereafter and (2) a pro rata portion of Executive’s Target Amount
for the performance year in which Executive’s termination occurs, with such pro
rata portion calculated based upon the number of days that Executive was
employed during such performance year divided by the total number of days in
such performance year, payable as a lump sum payment on the Release Effective
Date (as defined below) (“Bonus Severance”).

 

(c)                                  Executive will be paid all of the Accrued
Obligations on the Company’s first payroll date after Executive’s date of
termination from employment or earlier if required by law.  Executive shall
receive the Severance and Bonus Severance pursuant to Section 6.1(b) of this
Agreement and the payments pursuant to Section 6.1(d) if:  (i) by the 60th day
following the date of Executive’s Separation from Service, he has signed and
delivered to the Company a separation agreement containing an effective, general
release of claims in favor of the Company and its affiliates and
representatives, in a form acceptable to the Company (the “Release”), which
cannot be revoked in whole or part by such date (the date that the Release can
no longer be revoked is referred to as the “Release Effective Date”); and (ii)
if he holds any other positions with the Company, he resigns such position(s) to
be effective no later than the date of Executive’s termination date (or such
other date as requested by the Board); (iii) he returns all Company property;
(iv) he complies with his post-termination obligations under this Agreement and
the Proprietary Information Agreement; and (v) he complies with the terms of the
Release, including without limitation any non-disparagement and confidentiality
provisions contained in Release.  To the extent that any severance payments are
deferred compensation under Section 409A of the Code, and are not otherwise
exempt from the application of Section 409A, then, if the period during which
Executive may consider and sign the Release spans two calendar years, the
payment of Severance will not be made or begin until the later calendar year.

 

(d)                                 If Executive timely elects continued
coverage under COBRA for himself and his covered dependents under the Company’s
group health plans following such termination, then the Company shall pay the
COBRA premiums necessary to continue Executive’s and his covered dependents’
health insurance coverage in effect for himself (and his covered dependents) on
the termination date until the earliest of: (i) nine (9) months following the
termination date (the “COBRA Severance Period”); (ii) the date when Executive
becomes eligible for substantially equivalent health insurance coverage in
connection with new employment or self-employment; or (iii) the date Executive
ceases to be eligible for COBRA continuation coverage for any reason, including
plan termination (such period from the termination date through the earlier of
(i)-(iii), (the “COBRA Payment Period”).  Notwithstanding the foregoing, if at
any time the Company determines that its payment of COBRA premiums on
Executive’s behalf would result in a violation of applicable law (including, but
not limited to, the 2010 Patient Protection and Affordable Care Act, as amended
by the 2010 Health Care and Education Reconciliation Act), then in lieu of
paying COBRA premiums pursuant to this Section, the Company shall pay Executive
on the last day of each remaining month of the COBRA Payment Period, a fully
taxable cash payment equal to the COBRA premium for such month, subject to
applicable tax withholding (such amount, the

 

4

--------------------------------------------------------------------------------


 

“Special Severance Payment”), such Special Severance Payment to be made without
regard to the COBRA period prior to the end of the COBRA Payment Period. 
Nothing in this Agreement shall deprive Executive of his rights under COBRA or
ERISA for benefits under plans and policies arising under his employment by the
Company.

 

(e)                                  For purposes of this Agreement, “Accrued
Obligations” are (i) Executive’s accrued but unpaid salary through the date of
termination, (ii) any unreimbursed business expenses incurred by Executive
payable in accordance with the Company’s standard expense reimbursement
policies, and (iii) benefits owed to Executive under any qualified retirement
plan or health and welfare benefit plan in which Executive was a participant in
accordance with applicable law and the provisions of such plan.

 

(f)                                   The Severance and Bonus Severance provided
to Executive pursuant to this Section 6.1 are in lieu of, and not in addition
to, any benefits to which Executive may otherwise be entitled under any Company
severance plan, policy or program.

 

(g)                                  Any damages caused by the termination of
Executive’s employment without Cause would be difficult to ascertain; therefore,
the Severance and Bonus Severance for which Executive is eligible pursuant to
Section 6.1(b) above in exchange for the Release is agreed to by the parties as
liquidated damages, to serve as full compensation, and not a penalty.

 

(h)                                 For purposes of this Agreement, “Good
Reason” shall mean the occurrence of any of the following events without
Executive’s consent: (i) a material reduction in Executive’s Base Salary of at
least 10%; (ii) a material breach of this Agreement by the Company; (iii) any
material diminution in Executive’s duties, responsibilities, authority,
reporting structure, status or title, unless approved in writing by Executive;
or (iv) the relocation of Executive’s principal place of employment, without
Executive’s consent, in a manner that lengthens his one-way commute distance by
fifty (50) or more miles from his then-current principal place of employment
immediately prior to such relocation; provided, however, that, any such
termination by Executive shall only be deemed for Good Reason pursuant to this
definition if: (1) Executive gives the Company written notice of his intent to
terminate for Good Reason within thirty (30) days following the first occurrence
of the condition(s) that he believes constitute(s) Good Reason, which notice
shall describe such condition(s); (2) the Company fails to remedy such
condition(s) within thirty (30) days following receipt of the written notice
(the “Cure Period”); and (3) Executive voluntarily terminates his employment
within thirty (30) days following the end of the Cure Period.

 

(i)                                     Any damages caused by the termination of
Executive’s employment without Cause or for Good Reason would be difficult to
ascertain; therefore, the payments for which Executive is eligible pursuant to
this Section 6.1 above in exchange for the Release is agreed to by the parties
as liquidated damages, to serve as full compensation, and not a penalty.

 

5

--------------------------------------------------------------------------------


 

6.2                               Termination by the Company without Cause or
for Good Reason Following a Change in Control.

 

(a)                                 If Executive’s employment by the Company is
terminated by the Company without “Cause” (and not due to Disability or death)
or by Executive for Good Reason coincident with a Change in Control (as defined
below), then the Company shall pay or provide Executive with the Accrued
Obligations and all of the benefits described in Section 6.1 above, subject to
compliance with Section 6.1(c); provided that: (i) in lieu of the bonus
described in Section 6.1(b), the Company shall pay Executive the larger of a
pro-rata amount as described in Section 6.1(b) or 75% of the Target Amount for
the performance year in which Executive’s termination occurs, payable as a lump
sum payment on the Release Effective Date; and (ii) if Executive’s employment by
the Company or any successor entity is terminated by the Company or the
successor entity without “Cause” (and not due to Disability or death) within
twelve (12) months following a Change in Control, 100% of the then unvested
portion of the equity awards granted to Executive shall become fully vested.

 

(b)                                 For purposes of this Agreement, a “Change in
Control” means (a) any consolidation or merger of the Company with or into any
other corporation or other entity or person, or any other corporate
reorganization, other than any such consolidation, merger or reorganization in
which the stockholders of the Company immediately prior to such consolidation,
merger or reorganization, continue to hold a majority of the voting power of the
surviving entity (or, if the surviving entity is a wholly owned subsidiary, its
parent) immediately after such consolidation, merger or reorganization; (b) any
transaction or series of related transactions to which the Company is a party in
which in excess of fifty percent (50%) of the Company’s voting power is
transferred; provided that the foregoing shall not include any transaction or
series of transactions principally for bona fide equity financing purposes in
which cash is received by the Company or indebtedness of the Company is
cancelled or converted or a combination thereof; or (c) a sale, lease, exclusive
license or other disposition of all or substantially all of the assets of the
Company.  In the event of any interpretation of this definition, the Board of
Directors of the Company, upon advice of legal counsel, shall have final and
conclusive authority, so long as such authority is exercised in good faith. 
Notwithstanding the foregoing, a Change in Control will only be deemed to occur
for purposes of this Agreement it is also meets the definition used for purposes
of Treasury Regulation Section 1.409A-3(a)(5), that is, as defined under
Treasury Regulation Section 1.409A-3(i)(5).

 

(c)                                  Any damages caused by the termination of
Executive’s employment without Cause or for Good Reason following a Change in
Control would be difficult to ascertain; therefore, the payments for which
Executive is eligible pursuant to Section 6.2 above in exchange for the Release
is agreed to by the parties as liquidated damages, to serve as full
compensation, and not a penalty.

 

6.3                               Termination by the Company for Cause.

 

(a)                                 The Company shall have the right to
terminate Executive’s employment with the Company at any time, in accordance
with Section 6.6, for Cause by giving notice as described in Section 8.1 of this
Agreement.  In the event Executive’s employment is terminated at any time for
Cause, Executive will not receive Severance, a

 

6

--------------------------------------------------------------------------------


 

Severance Bonus or any other severance compensation or benefits, except that,
pursuant to the Company’s standard payroll policies, the Company shall pay to
Executive the Accrued Obligations.

 

(b)                                 “Cause” for termination shall mean that the
Company has determined in its sole discretion that Executive has engaged in any
of the following: (i) a material breach of any covenant or condition under this
Agreement or any other agreement between the parties; (ii) any act constituting
dishonesty, fraud, immoral or disreputable conduct; (iii) any conduct which
constitutes a felony under applicable law; (iv) violation of any written Company
policy or any act of misconduct; (v) refusal to follow or implement a clear and
reasonable directive of the Company; (vi) negligence or incompetence in the
performance of Executive’s duties or failure to perform such duties in a manner
satisfactory to the Company after the expiration of ten (10) days without cure
after written notice of such failure; or (vii) breach of fiduciary duty.

 

6.4                               Resignation by Executive.

 

(a)                                 Executive may resign from Executive’s
employment with the Company at any time, in accordance with Section 6.6, by
giving notice as described in Section 8.1.

 

(b)                                 In the event Executive resigns from
Executive’s employment with the Company for any reason, Executive will not
receive Severance, a Severance Bonus or any other severance compensation or
benefits, except that, pursuant to the Company’s standard payroll policies, the
Company shall pay to Executive the Accrued Obligations.

 

6.5                               Termination by Virtue of Death or Disability
of Executive.

 

(a)                                 In the event of Executive’s death while
employed pursuant to this Agreement, all obligations of the parties hereunder
shall terminate immediately, in accordance with Section 6.6, and the Company
shall, pursuant to the Company’s standard payroll policies, pay to Executive’s
legal representatives all Accrued Obligations.

 

(b)                                 Subject to applicable state and federal law,
the Company shall at all times have the right, upon written notice to Executive,
and in accordance with Section 6.6, to terminate this Agreement based on
Executive’s Disability.  Termination by the Company of Executive’s employment
based on “Disability” shall mean termination because Executive is unable due to
a physical or mental condition to perform the essential functions of his
position with or without reasonable accommodation for 180 days in the aggregate
during any twelve (12) month period or based on the written certification by two
licensed physicians of the likely continuation of such condition for such
period.  This definition shall be interpreted and applied consistent with the
Americans with Disabilities Act, the Family and Medical Leave Act, and other
applicable law.  In the event Executive’s employment is terminated based on
Executive’s Disability, Executive will not receive Severance, a Severance Bonus
or any other severance compensation or benefit, except that, pursuant to the
Company’s standard payroll policies, the Company shall pay to Executive the
Accrued Obligations.

 

7

--------------------------------------------------------------------------------


 

6.6                               Notice; Effective Date of Termination.

 

(a)                                 Termination of Executive’s employment
pursuant to this Agreement shall be effective on the earliest of:

 

(i)                                    immediately after the Company gives
notice to Executive of Executive’s termination, with or without Cause, unless
pursuant to Section 6.3(b)(vi) in which case ten (10) days after notice if not
cured or unless the Company specifies a later date, in which case, termination
shall be effective as of such later date;

 

(ii)                                immediately upon the Executive’s death;

 

(iii)                            ten (10) days after the Company gives notice to
Executive of Executive’s termination on account of Executive’s Disability,
unless the Company specifies a later date, in which case, termination shall be
effective as of such later date, provided that Executive has not returned to the
full time performance of Executive’s duties prior to such date;

 

(iv)                             ten (10) days after the Executive gives written
notice to the Company of Executive’s resignation, provided that the Company may
set a termination date at any time between the date of notice and the date of
resignation, in which case the Executive’s resignation shall be effective as of
such other date.  Executive will receive compensation through any required
notice period; or

 

(v)                                 for a termination for Good Reason,
immediately upon Executive’s full satisfaction of the requirements of Section
6.1(h).

 

(b)                                 In the event notice of a termination under
subsections (a)(i), (iii), (iv) and (iv) is given orally, at the other party’s
request, the party giving notice must provide written confirmation of such
notice within five (5) business days of the request in compliance with the
requirement of Section 8.1 below.  In the event of a termination for Cause or
Good Reason, written confirmation shall specify the subsection(s) of the
definition of Cause or Good Reason relied on to support the decision to
terminate.

 

6.7                               Cooperation with Company after Termination of
Employment.  Following termination of Executive’s employment for any reason,
Executive agrees to cooperate fully with the Company in connection with its
actual or contemplated defense, prosecution, or investigation of any claims or
demands by or against third parties, or other matters arising from events, acts,
or failures to act that occurred during the period of Executive’s employment by
the Company.  Such cooperation includes, without limitation, making Executive
available to the Company upon reasonable notice, without subpoena, to provide
complete, truthful and accurate information in witness interviews, depositions
and trial testimony.  In addition, for six months after Executive’s employment
with the Company ends for any reason, Executive agrees to cooperate fully with
the Company in all matters relating to the transition of Executive’s work and
responsibilities on behalf of the Company, including, but not limited to, any
present, prior or subsequent relationships and the orderly transfer of any such
work and institutional knowledge to such other persons as may be designated by
the Company.  The Company will reimburse Executive for reasonable out-of-pocket
expenses Executive incurs in connection with any such cooperation (excluding
forgone wages, salary, or other compensation) and will make reasonable efforts
to accommodate Executive’s scheduling needs.

 

8

--------------------------------------------------------------------------------


 

6.8                               Application of Section 409A.  It is intended
that all of the severance payments payable under this Agreement satisfy, to the
greatest extent possible, the exemptions from the application of Section 409A of
the Code and the regulations and other guidance thereunder and any state law of
similar effect (collectively, “Section 409A”) provided under Treasury
Regulations Sections 1.409A-1(b)(4) and 1.409A-1(b)(9), and this Agreement will
be construed in a manner that complies with Section 409A.  If not so exempt,
this Agreement (and any definitions hereunder) will be construed in a manner
that complies with Section 409A, and incorporates by reference all required
definitions and payment terms.  No severance payments will be made under this
Agreement unless Executive’s termination of employment constitutes a “separation
from service” (as defined under Treasury Regulation Section 1.409A-1(h)).  For
purposes of Section 409A (including, without limitation, for purposes of
Treasury Regulations Section 1.409A-2(b)(2)(iii)), Executive’s right to receive
any installment payments under this Agreement (whether severance payments or
otherwise) shall be treated as a right to receive a series of separate payments
and, accordingly, each installment payment hereunder shall at all times be
considered a separate and distinct payment.  If the Company determines that the
severance benefits provided under this Agreement constitutes “deferred
compensation” under Section 409A and if Executive is a “specified employee” of
the Company, as such term is defined in Section 409A(a)(2)(B)(i) of the Code at
the time of Executive’s Separation from Service, then, solely to the extent
necessary to avoid the incurrence of the adverse personal tax consequences under
Section 409A, the timing of the Severance will be delayed as follows:  on the
earlier to occur of (a) the date that is six months and one day after
Executive’s Separation from Service, and (b) the date of Executive’s death (such
earlier date, the “Delayed Initial Payment Date”), the Company will (i) pay to
Executive a lump sum amount equal to the sum of the severance benefits that
Executive would otherwise have received through the Delayed Initial Payment Date
if the commencement of the payment of the severance benefits had not been
delayed pursuant to this Section 6.8 and (ii) commence paying the balance of the
severance benefits in accordance with the applicable payment schedule set forth
in Section 6.  No interest shall be due on any amounts deferred pursuant to this
Section 6.8.

 

7.                                      Section 280G.

 

7.1                               Anything in this Agreement to the contrary
notwithstanding, in the event that the amount of any compensation, payment or
distribution by the Company to or for the benefit of Executive, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, calculated in a manner consistent with Section 280G of the Code
and the applicable regulations thereunder (the “Aggregate Payments”), would be
subject to the excise tax imposed by Section 4999 of the Code, then the
Aggregate Payments shall be reduced (but not below zero) so that the sum of all
of the Aggregate Payments shall be $1.00 less than the amount at which Executive
becomes subject to the excise tax imposed by Section 4999 of the Code; provided
that such reduction shall only occur if it would result in Executive receiving a
higher After Tax Amount (as defined below) than Executive would receive if the
Aggregate Payments were not subject to such reduction.  In such event, the
Aggregate Payments shall be reduced in the following order, in each case, in
reverse chronological order beginning with the Aggregate Payments that are to be
paid the furthest in time from consummation of the transaction that is subject
to Section 280G of the Code:  (1) cash payments not subject to Section 409A of
the Code; (2) cash payments subject to Section 409A of the Code; (3)
equity-based payments and acceleration; and (4) non-cash forms of benefits;
provided that in the case of all

 

9

--------------------------------------------------------------------------------


 

the foregoing Aggregate Payments all amounts or payments that are not subject to
calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c) shall be reduced
before any amounts that are subject to calculation under Treas. Reg. §1.280G-1,
Q&A-24(b) or (c).

 

7.2                               For purposes of this Section 5, the “After Tax
Amount” means the amount of the Aggregate Payments less all federal, state, and
local income, excise and employment taxes imposed on Executive as a result of
Executive’s receipt of the Aggregate Payments.  For purposes of determining the
After Tax Amount, Executive shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation applicable to individuals for
the calendar year in which the determination is to be made, and state and local
income taxes at the highest marginal rates of individual taxation in each
applicable state and locality, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes

 

8.                                      General Provisions.

 

8.1                               Notices.  Any notices required hereunder to be
in writing shall be deemed effectively given:  (a) upon personal delivery to the
party to be notified, (b) when sent by electronic mail or confirmed facsimile if
sent during normal business hours of the recipient, and if not, then on the next
business day, (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt.  All communications shall be
sent to the Company at its primary office location and to Executive at either
Executive’s address as listed on the Company payroll, or Company-issued email
address, or at such other address as the Company or Executive may designate by
ten (10) days advance written notice to the other.

 

8.2                               Severability.  Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provisions had never been contained
herein.

 

8.3                               Survival.  Provisions of this Agreement which
by their terms must survive the termination of this Agreement in order to
effectuate the intent of the parties will survive any such termination, whether
by expiration of the term, termination of Executive’s employment, or otherwise,
for such period as may be appropriate under the circumstances.

 

8.4                               Waiver.  If either party should waive any
breach of any provisions of this Agreement, it shall not thereby be deemed to
have waived any preceding or succeeding breach of the same or any other
provision of this Agreement.

 

8.5                               Complete Agreement.  This Agreement
constitutes the entire agreement between Executive and the Company with regard
to the subject matter hereof.  This Agreement is the complete, final, and
exclusive embodiment of their agreement with regard to this subject

 

10

--------------------------------------------------------------------------------


 

matter and supersedes any prior oral discussions or written communications and
agreements, including the Prior Agreement.  This Agreement is entered into
without reliance on any promise or representation other than those expressly
contained herein, and it cannot be modified or amended except in writing signed
by Executive and an authorized officer of the Company.  The parties have entered
into a separate Proprietary Information Agreement and have or may enter into
separate agreements related to equity.  These separate agreements govern other
aspects of the relationship between the parties, have or may have provisions
that survive termination of Executive’s employment under this Agreement, may be
amended or superseded by the parties without regard to this Agreement and are
enforceable according to their tennis without regard to the enforcement
provision of this Agreement.

 

8.6                               Counterparts.  This Agreement may be executed
in separate counterparts, any one of which need not contain signatures of more
than one party, but all of which taken together will constitute one and the same
Agreement.  The parties agree that facsimile and scanned image copies of
signatures will suffice as original signatures.

 

8.7                               Headings.  The headings of the sections hereof
are inserted for convenience only and shall not be deemed to constitute a part
hereof nor to affect the meaning thereof.

 

8.8                               Successors and Assigns.  The Company shall
assign this Agreement and its rights and obligations hereunder in whole, but not
in part, to any Company or other entity with or into which the Company may
hereafter merge or consolidate or to which the Company may transfer all or
substantially all of its assets, if in any such case said Company or other
entity shall by operation of law or expressly in writing assume all obligations
of the Company hereunder as fully as if it had been originally made a party
hereto, but may not otherwise assign this Agreement or its rights and
obligations hereunder.  Executive may not assign or transfer this Agreement or
any rights or obligations hereunder, other than to his estate upon his death.

 

8.9                               Choice of Law.  All questions concerning the
construction, validity and interpretation of this Agreement will be governed by
the laws of the State of Delaware.

 

8.10                        Dispute Resolution.  The parties recognize that
litigation in federal or state courts or before federal or state administrative
agencies of disputes arising out of the Executive’s employment with the Company
or out of this Agreement, or the Executive’s termination of employment or
termination of this Agreement, may not be in the best interests of either the
Executive or the Company, and may result in unnecessary costs, delays,
complexities, and uncertainty.  The parties agree that any dispute between the
parties arising out of or relating to the negotiation, execution, performance or
termination of this Agreement or the Executive’s employment, including, but not
limited to, any claim arising out of this Agreement, claims under Title VII of
the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act of
1990, Section 1981 of the Civil Rights Act of 1966, as amended, the Family
Medical Leave Act, the Executive Retirement Income Security Act, and any similar
federal, state or local law, statute, regulation, or any common law doctrine,
whether that dispute arises during or after employment, shall be settled by
binding arbitration in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association; provided however,
that this

 

11

--------------------------------------------------------------------------------


 

dispute resolution provision shall not apply to any separate agreements between
the parties that do not themselves specify arbitration as an exclusive remedy.
The location for the arbitration shall be the Washington, DC metropolitan area. 
Any award made by such panel shall be final, binding and conclusive on the
parties for all purposes, and judgment upon the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof. The
arbitrators’ fees and expenses and all administrative fees and expenses
associated with the filing of the arbitration shall be borne by the Company;
provided however, that at the Executive’s option, Executive may voluntarily pay
up to one-half the costs and fees. The parties acknowledge and agree that their
obligations to arbitrate under this Section survive the termination of this
Agreement and continue after the termination of the employment relationship
between Executive and the Company. The parties each further agree that the
arbitration provisions of this Agreement shall provide each party with its
exclusive remedy, and each party expressly waives any right it might have to
seek redress in any other forum, except as otherwise expressly provided in this
Agreement.  By election arbitration as the means for final settlement of all
claims, the parties hereby waive their respective rights to, and agree not to,
sue each other in any action in a Federal, State or local court with respect to
such claims, but may seek to enforce in court an arbitration award rendered
pursuant to this Agreement.  The parties specifically agree to waive their
respective rights to a trial by jury, and further agree that no demand, request
or motion will be made for trial by jury.

 

[SIGNATURES TO FOLLOW ON NEXT PAGE]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

 

SENSEONICS, INC.

 

 

 

 

 

By:

/s/ Tim Goodnow

 

 

Tim Goodnow, Ph.D.

 

 

President & Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Mukul Jain

 

Mukul Jain, Ph.D.

 

--------------------------------------------------------------------------------
